August 21, 2019
Honorable Robert J. Conrad, Jr.
United States District Court
401 W. Trade Street
Charlotte, NC 28202

It is with great pleasure that I write this letter of reference for Joe Wiseman. I had
observed Joe on various occasions and had the pleasure of getting to know him
more intimately this year in my Bible study group.
I noticed how committed and dedicated he was whenever we discussed our
weekly topic. His words were impactful and encouraging and garnered him
respect within the group. His input was truly one of the reasons that our group
connected so well. As a former professional football player in the NFL, I know the
value of a team player and the value he or she brings to the table and those
admirable traits are clearly seen in Joe.
Joe has shared with me the circumstances that have led him to be standing before
you, Your Honor, and I am so saddened by Joe’s fall from grace in this way. I
know he is heartsick at the pain he has caused his family.
But, as we all know, we all stumble on this journey, and the most important thing
is for us to learn from our mistakes and to re-dedicate ourselves to our faith in the
hard times.
I believe Joe has done exactly that. I have watched him grow in his faith despite
these challenges, and I see him one day as a group leader in Bible Study
Fellowship.
Sincerely,


Billy White Shoes Johnson




    Case 1:19-cr-00017-RJC-WCM Document 29-7 Filed 08/21/19 Page 1 of 1
